Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant's election of Invention 2, claims 13 – 20, and Species 2, claims 13 – 20, without traverse is acknowledged in the Response to Election/Restriction, filed on 03/03/2021. Non-elected Invention 1, Species 1, and Species 3, claims 1 – 12, are withdrawn from consideration. The requirement is still deemed proper and is therefore made FINAL.
With respect to Applicant’s grouping of claims 13 – 20 into a single grouping of species for election, Applicant’s arguments, filed on 03/03/2021 have been fully considered and are persuasive; that Fig. 11A describes claims 13 – 16, and Fig. 11B describes claims 17 – 20; species 2 is drawn to Fig. 11A – 11B, and to claims 13 – 20.

Priority
The present application is a Divisional of application 15/236,360, and acknowledgement is made of applicant’s claim of benefit from Provisional Application 62/211293, filed on 08/28/2015, and 62/241077, filed on 10/13/2015, of the parent application.

Information Disclosure Statement


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13, 15 – 17, and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over SEVERANCE JR (US 2006/0049150 A1), in view of KOMINE (US 2006/0140739 A1).
Regarding claim 13, Severance discloses
[plasma arc torch electrode 20, fig. 7], said component comprising:
	a body portion [body 21, fig. 7]; and
	a thread portion positioned on an outer surface of said body portion [male threaded portion 19, fig. 7], where said thread portion comprises a male thread which has a crest with a crest width [crest 27, with crest flat 33 which has a width, fig. 8A] and a root with a root width [root area 29, with root flat 35 which has a width, fig. 8A], and where said male thread has angled sidewalls between said root and said crest [flanks 37 form included angle 2 alpha, fig. 8A], where said angled sidewalls have an included angle in the range of 10 to 40 degrees [angle 2 alpha, fig. 8A, is 29 degrees, para. 0064, Detailed Description],
	wherein said male thread has 12 turns per inch [pitch P, fig. 8B, is 12 threads per inch (tpi), para. 0064, Detailed Description].
	However, Severance does not explicitly disclose
a ratio between said crest width and said root width is in the range of 1.2 to 1.6.
Komine discloses interacting thread members [external thread member 2, internal thread member 1, fig. 1]; Komine teaches among other limitations
a ratio between said crest width and said root width is in the range of 1.2 to 1.6 [large radius R defines flank 12A and flank 12B of external thread member 2, fig. 1; R is equal to 0.2 mm, para. 0043, Detailed Description; small radius r defines flank 22A and flank 22B of external thread member 2, fig. 1; r is equal to 0.125 mm, para. 0045, Detailed Description; ratio of R to r is 1.6].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the crest geometry and root geometry, of the male threaded portion of the electrode of Severance, to be formed with a ratio of crest width size to root width size of 1.6, as taught by Komine, for the purpose of incorporating desirable geometry for an external thread member and corresponding internal thread member, for the advantage of improving engagement strength between the two members [Komine, para. 0009, Summary: "provide an internal thread member and an external thread member that can achieve stable finishing accuracy, can assure a desirable thread overlap, and have sufficient breaking strength and pullout strength"].

Regarding claim 15, Severance, and Komine discloses substantially all the limitations as set forth above, such as 
the component, and the crest of the male thread.
However, Severance does not explicitly disclose
	the crest of said male thread has a height which creates a first gap between said crest and a corresponding root on an engaging female thread and said root has a depth which creates a second gap between said root and a corresponding crest on said engaging female thread, where said first gap is larger than said second gap.
Komine teaches among other limitations
the crest of said male thread [large radius R defines flank 12A and flank 12B of external thread member 2, fig. 1] has a height which creates a first gap between said crest and a corresponding root on an engaging female thread [large radius R forms a gap between external thread member 2 and internal thread member 1, fig. 1] and said root [small radius r defines flank 22A and flank 22B of external thread member 2, fig. 1] has a depth which creates a second gap between said root and a corresponding crest on said engaging female thread [small radius r forms a gap between external thread member 2 and internal thread member 1, fig. 1], where said first gap is larger than said second gap [large radius R is equal to 0.2 mm, para. 0043, Detailed Description; small radius r is equal to 0.125 mm, para. 0045, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the crest geometry and root geometry, of the male threaded portion of the electrode of Severance, to be formed with gaps, as taught by Komine, for the purpose of incorporating desirable geometry for an external thread member and corresponding internal thread member, for the advantage of improving engagement between the two members by creating clearance [Komine, para. 0012, Summary: "make the rounded root of the internal thread with a large radius. Therefore, it is possible to secure stable finishing accuracy"].

Regarding claim 16, Severance, and Komine discloses substantially all the limitations as set forth above, such as 
the component, and the crest of the male thread.
However, Severance does not explicitly disclose
	the crest of said male thread has a height which creates a first gap between said crest and a corresponding root on an engaging female thread and said root has a depth which creates a second gap between said root and a corresponding crest on said engaging 
Komine teaches among other limitations
the crest of said male thread [large radius R defines flank 12A and flank 12B of external thread member 2, fig. 1] has a height which creates a first gap between said crest and a corresponding root on an engaging female thread [large radius R forms a gap between external thread member 2 and internal thread member 1, fig. 1] and said root [small radius r defines flank 22A and flank 22B of external thread member 2, fig. 1] has a depth which creates a second gap between said root and a corresponding crest on said engaging female thread [small radius r forms a gap between external thread member 2 and internal thread member 1, fig. 1], and wherein a clearance provided by said first gap is different than a clearance provided by second gap [large radius R is equal to 0.2 mm, para. 0043, Detailed Description; small radius r is equal to 0.125 mm, para. 0045, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the crest geometry and root geometry, of the male threaded portion of the electrode of Severance, to be formed with gaps, as taught by Komine, for the purpose of incorporating desirable geometry for an external thread member and corresponding internal thread member, for the advantage of improving engagement between the two members by creating clearance [Komine, para. 0012, Summary: "make the rounded root of the internal thread with a large radius. Therefore, it is possible to secure stable finishing accuracy"].

Regarding claim 17, Severance discloses
[electrode holder 56, fig. 9, for plasma arc torch electrode 20, fig. 7], said component comprising:
	a body portion having an inner surface [electrode holder 56 has an inner surface, fig. 9]; and
	a thread portion on said inner surface [female threaded portion 17, fig. 9], where said thread portion comprises a female thread which has a crest with a crest width [crest 27, with crest flat 33 which has a width, fig. 10A] and a root with a root width [root area 29, with root flat 35 which has a width, fig. 10A], and where said female thread has angled sidewalls between said crest and said root [flanks of female threaded portion 17 form an included angle, equal to angle 2 alpha, fig. 10A; flanks shown intersecting at ra, fig. 10A], where said angled sidewalls have an included angle in the range of 10 to 40 degrees [included angle of flanks of female threaded portion 17 correspond to angle 2 alpha of male threaded portion 19, fig. 8A, which is 29 degrees, para. 0064, Detailed Description],
	wherein said female thread has 12 turns per inch [pitch of female threaded portion 17 corresponds, para. 0068, Detailed Description, to pitch P of male threaded portion 17, fig. 8B, which is 12 threads per inch (tpi), para. 0064, Detailed Description]. 
	However, Severance does not explicitly disclose
a ratio between said crest width and said root width is in the range of 0.5 to 0.75.
Komine discloses interacting thread members [external thread member 2, internal thread member 1, fig. 1]; Komine teaches among other limitations
a ratio between said crest width and said root width is in the range of 1.2 to 1.6 [small radius r defines flank 22A and flank 22B of internal thread member 1, fig. 1; r is equal to 0.125 mm, para. 0045, Detailed Description; large radius R defines flank 12A and flank 12B of internal thread member 1, fig. 1; R is equal to 0.2 mm, para. 0043, Detailed Description; ratio of r to R is 0.625].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the crest geometry and root geometry, of the female threaded portion of the electrode holder of Severance, to be formed with a ratio of crest width size to root width size of 0.625, as taught by Komine, for the purpose of incorporating desirable geometry for an internal thread member and corresponding external thread member, for the advantage of improving engagement strength between the two members [Komine, para. 0009, Summary: "provide an internal thread member and an external thread member that can achieve stable finishing accuracy, can assure a desirable thread overlap, and have sufficient breaking strength and pullout strength"].

Regarding claim 19, Severance, and Komine discloses substantially all the limitations as set forth above, such as 
the component, and the crest of the female thread.
However, Severance does not explicitly disclose
	the crest of said female thread has a height which creates a first gap between said crest and a corresponding root on an engaging male thread and said root has a depth which creates a second gap between said root and a corresponding crest on said engaging male thread, where said first gap is smaller than said second gap.
Komine teaches among other limitations
[small radius r defines flank 22A and flank 22B of external thread member 2, fig. 1] has a height which creates a first gap between said crest and a corresponding root on an engaging male thread [small radius r forms a gap between internal thread member 1 and external thread member 2, fig. 1] and said root [large radius R defines flank 12A and flank 12B of external thread member 2, fig. 1] has a depth which creates a second gap between said root and a corresponding crest on said engaging female thread [large radius R forms a gap between external thread member 2 and internal thread member 1, fig. 1], where said first gap is larger than said second gap [claim 27 recites small radius r being larger than large radius R].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the crest geometry and root geometry, of the female threaded portion of the electrode holder of Severance, to be formed with gaps, as taught by Komine, for the purpose of incorporating desirable geometry for an external thread member and corresponding internal thread member, for the advantage of improving engagement between the two members by creating clearance [Komine, para. 0012, Summary: "make the rounded root of the internal thread with a large radius. Therefore, it is possible to secure stable finishing accuracy"].

Regarding claim 20, Severance, and Komine discloses substantially all the limitations as set forth above, such as 
the component, and the crest of the female thread.
However, Severance does not explicitly disclose

Komine teaches among other limitations
the crest of said female thread [small radius r defines flank 22A and flank 22B of external thread member 2, fig. 1] has a height which creates a first gap between said crest and a corresponding root on an engaging male thread [small radius r forms a gap between internal thread member 1 and external thread member 2, fig. 1] and said root [large radius R defines flank 12A and flank 12B of external thread member 2, fig. 1] has a depth which creates a second gap between said root and a corresponding crest on said engaging female thread [large radius R forms a gap between external thread member 2 and internal thread member 1, fig. 1], wherein a clearance provided by said first gap is different than a clearance provided by second gap [large radius R is equal to 0.2 mm, para. 0043, Detailed Description; small radius r is equal to 0.125 mm, para. 0045, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the crest geometry and root geometry, of the female threaded portion of the electrode holder of Severance, to be formed with gaps, as taught by Komine, for the purpose of incorporating desirable geometry for an external thread member and corresponding internal thread member, for the advantage of improving engagement between the two members by creating clearance [Komine, para. 0012, Summary: "make the rounded root of the internal thread with a large radius. Therefore, it is possible to secure stable finishing accuracy"].

Claims 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SEVERANCE JR (US 2006/0049150 A1), in view of KOMINE (US 2006/0140739 A1), as applied to claims 13, 15 – 17, and 19 – 20 above, and in further view of BLOSE ET AL (US 5,498,035).
Regarding claim 14, Severance, and Komine discloses substantially all the limitations as set forth above, such as 
the component, and the included angle.
However, Severance does not explicitly disclose
	the included angle is 10 degrees.
Blose discloses a female and male coupling component [box 31, fig. 2, and pin 12, fig. 1; the problem solved by the coupling components of Blose to achieve a reliable connection: "coupling of the invention afford a useful bearing load-versus-length relationship", Blose col. 7 line 8, Summary; solve a problem analogous to the problem solved by the female and male threads of Namburu: "configuration allows for improved alignment, physical and electrical connection between components", Namburu para. 0044 Detailed Description]; Blose teaches among other limitations
	the included angle is 10 degrees [for box 31, and pin 12, load flank face 25 ranges from 3 degree to 10 degree, fig. 4, "not to exceed -10 degrees", col. 12 line 10, Detailed Description; with stab flank face 29 angle of 18 degrees, results in an included angle of 10 degrees as a possible configuration].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the crest geometry and root geometry, of the male threaded portion of the electrode of Severance, to be formed with an included angle of 10 degrees, as taught by Blose, for the purpose of incorporating desirable geometry for an external thread member and corresponding internal thread member, for the advantage of improving engagement strength between the two members [Blose, col. 7 line 8, Summary: "coupling of the invention afford a useful bearing load-versus-length relationship"].

Regarding claim 18, Severance, and Komine discloses substantially all the limitations as set forth above, such as
the component, and the included angle.
However, Severance does not explicitly disclose
	the included angle is 10 degrees.
Blose teaches among other limitations
	the included angle is 10 degrees [for box 31, and pin 12, load flank face 25 ranges from 3 degree to 10 degree, fig. 4, "not to exceed -10 degrees", col. 12 line 10, Detailed Description; with stab flank face 29 angle of 18 degrees, results in an included angle of 10 degrees as a possible configuration].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the crest geometry and root geometry, of the female threaded portion of the electrode holder of Severance, to be formed with an included angle of 10 degrees, as taught by Blose, for the purpose of incorporating desirable geometry for an external thread member and corresponding internal thread member, for the advantage of improving engagement strength between the two members [Blose, col. 7 line 8, Summary: "coupling of the invention afford a useful bearing load-versus-length relationship"].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
RABEZZANA (US 2,336,570) discloses cooperating external and internal threads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Monday - Friday 10:30 - 20:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
03/11/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761